DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “Embodiments of the present disclosure” is stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearney (US 7905683 cited by applicant).

Regarding Claim 1, Kearney discloses a system comprising: a pre-reactor storage unit configured to receive a feedstock including a slurry of biologically derived material [see Figs. 1 and 2, Col. 2 Lns. 23-42, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and 28-45]; at least one pump configured to pump the effluent from the pre-reactor storage unit [see Figs. 1 and 2, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and 28-45]; at least one wellbore containing an underground geological formation or a subterranean biological reactor configured to receive the effluent from the pre-reactor storage unit, wherein at least a portion of the underground geological formation or subterranean biological reactor is configured to perform anaerobic digestion upon the effluent to generate methane or a biogas [see Figs. 1 and 2, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and 28-45, Col. 5 Lns. 48-67, and Col. 8 Lns. 42-58].

Regarding Claim 2, Kearney discloses the system according to claim 1, wherein the feedstock includes at least one of agricultural! waste, sewage, manure, food processing 

Regarding Claim 3, Kearney discloses the system according to claim 1, wherein the feedstock is blended with one or more of water, nitrogen gas, one or more of microbes capable of performing anaerobic digestion, chemical additives and minerals to generate chemical content suitable for the subterranean biological reactor [see Fig. 2, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and 28-45, and Col. 5 Lns. 48-67].

Regarding Claim 4, Kearney discloses the system of claim 1, wherein the feedstock is stored on site prior to injection into the subterranean biological reactor and wherein initial stages of the anaerobic digestion occur prior to injection into the underground geologic formation or subterranean biological reactor, [since that addition of microbial inoculum including anaerobes to the waste slurry under anaerobic conditions as disclosed in Kearney would appear to include the recited anaerobic digestion, see Figs. 1, and 2, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and Col. 5 Lns. 38-67}.

Regarding Claim 5, Kearney discloses the system of claim 1, wherein the at least one wellbore includes a plurality of wellbores connected by hydraulic fractures [see Fig. 2, Col. 4 Lns. 40-45, Col. 7 Lns. 55-67, Col. 8 Lns. 1-7, and 59-67, and Col. 9 Lns. 1-4].



Regarding Claim 8, Kearney discloses the system of claim 1, wherein the biogas includes a combination of methane, carbon dioxide and trace gas species (see Fig. 2, Col. 8 Lns. 46-67, and Col. 9 Lns. 1-22].

Regarding Claim 11, Kearney discloses the system according to claim 1, wherein the subterranean biological reactor is at least one of permanently directional and operated in a backflow condition, [since the underground geological formation disclosed in Kearney appears to be permanently directional, see Fig. 2, and Col. 4 Lns. 40-45).

Regarding Claim 12, Kearney discloses the system according to claim 1, wherein the subterranean biological reactor is associated with one or more downhole sensors to determine at least one of temperature, pressure, pH, and solid volume fraction, [since the monitoring of bottom hole pressure would appear to include the structure of the recited downhole sensor, see Col. 8 Lns. 23-33).



Regarding Claim 16, Kearney discloses a method comprising: receiving a feedstock including a slurry of biologically derived material at a pre-reactor storage unit; pumping, using at least one pump, the effluent from the pre-reactor storage unit [see Figs. 1 and 2, Col. 2 Lns. 23-42, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and 28-45]; receiving, at one or more wellbores containing an underground geologic formation or a subterranean biological reactor, the effluent from the pre-reactor storage unit, wherein at least a portion of the subterranean biological reactor is configured to perform anaerobic digestion upon the effluent to generate methane or a biogas [see Figs. 1 and 2, Col.
3 Lns. 59-67, Col. 4 Lns. 1-6, and 28-45, Col. 5 Lns. 48-67, and Col. 8 Lns. 42-58].

Regarding Claim 17, Kearney discloses the method according to claim 16, wherein the feedstock includes at least one of agricultural waste, sewage, manure, food processing plant waste, fermentation processes waste, municipal solid waste, biosolids, source separated organics, locally generated waste, and transported waste [see Col. 2 Lns. 23-42].

Regarding Claim 18, Kearney discloses the method according to claim 16, further comprising: blending the feedstock with one or more of water, nitrogen gas, chemical additives and minerals to generate chemical content suitable for the subterranean 

Regarding Claim 19, Kearney discloses the method of claim 16, further comprising: storing the feedstock on site prior to injection into the subterranean biological reactor and wherein initial stages of the anaerobic digestion occur prior to injection into the subterranean biological reactor [see Figs. 1, and 2, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and Col. 5 Lns. 38-67].; and blending the feedstock with one or more of microbes capable of performing anaerobic digestion, [since that addition of microbial inoculum including anaerobes added to the waste slurry under anaerobic conditions as disclosed in Kearney would appear to include the recited anaerobic digestion, see Figs. 1, and 2, Col. 3 Lns. 59-67, Col. 4 Lns. 1-6, and Col. 5 Lns. 38-67).

Regarding Claim 20, Kearney discloses the method of claim 16, wherein the at least one wellbore includes a plurality of wellbores connected by hydraulic fractures [see Fig. 2, Col. 4 Lns. 40-45, Col. 7 Lns. 55-67, Col. 8 Lns. 1-7, and 59-67, and Col. 9 Lns. 1-4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney alone.

Regarding Claim 7, Kearney discloses the system of claim 1. Kearney fails to explicitly disclose the system, wherein the at least one pump is a positive displacement pump or centrifugal pump. It is submitted that the placement pump disclosed in Kearney appears to be an equivalent to the recited pump [see Figs. 2, and 3, and Col. 4 Lns. 40-45]. It would have been obvious to one of ordinary skill in the art to modify Kearney, since the equivalence of a placement pump, and positive placement pump is recognized for their use in the wells or wellbores art, and the selection of any of these known equivalents would be within the level of ordinary skill in the art, for the purpose of pumping a slurry in an injection well or wellbore, and thereby filling the underground geologic formation or wellbore for facilitating collection of methane [Kearney Figs. 2, and 3, and Col. 4 Lns. 40-45].


Regarding Claim 15, Kearney discloses the system according to claim 1, however fails to explicitly state wherein the system operates in at least one of a continuous, semi continuous, or cyclical modes as claimed. Since the system disclosed in Kearney appears to include structure capable of operating in one of the recited modes, it would be considered obvious to one of ordinary skill in the art to operate the system in at least one of the modes claimed in order to operate the pump (see Fig. 2, Col. 4 Lns. 40-45, and Col. 8 Lns. 34-41]. 

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney in view of Shaw et al. (US 6668925 cited by applicant).

Regarding Claim 9, Kearney discloses the system of claim 1. Kearney fails to explicitly disclose the system, wherein the subterranean biological reactor includes one or more downhole separators configured to separate out gas, solid and liquid. Shaw teaches that it is known in the art to utilize a downhole separator in a well conduit to separate gas from wail fluid, which would appear to include solids and liquid [see Col. 1 Lns. 24-33, and 55-67, and Col. 2 Lns. 1-4]. It would have been obvious to one of ordinary skill in the art to modify Kearney with the teaching of Shaw, for the purpose of providing the reactor with a downhole separator, and thereby separating gas from slurry or well fluid including solids and liquid [Shaw Col. 1 Lns. 24-33, and 55-67, and Col. 2 Lns. 1-4].


return the slurry or well fluid to the surface through a conduit or wellbore [Shaw Col. 1 Lns. 24-33, and 55-67, and Col. 2 Lns. 1-4]. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney in view of Ainsworth et al. (US 6299774 cited by applicant).

Regarding Claim 10, Kearney discloses the system according to claim 1. Kearney fails to explicitly disclose the system, further comprising: an agitator selected from the group consisting of downhole static mixers, casing rotation, jetting, or rotary mixers. Ainsworth
teaches that it is known in the art to include a mechanical agitator in an anaerobic digester used to produce methane gas [see Col. 7 Lns.17-21, and Col. 8 Lns. 5-16]. It would have been obvious to one of ordinary skill in the art to modify Kearney
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US teaches a biogas-producing system that includes a source containing fluid having the solid biological waste therein. A pump is provided which has an inlet connected to a first pipe which is in fluid communication with the source; an outlet of the pump is connected to a second pipe. A sonication apparatus is provided wherein an inlet port thereof is connected to the second pipe and an outlet port thereof is connected to a third pipe. In addition, the third pipe may be in fluid communication with the source, a lagoon, a storage tank, or a bioreactor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        3/25/2022